EXHIBIT 10.2
[Series ___]
LIBERTY GLOBAL, INC.
2005 NONEMPLOYEE DIRECTOR INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
     THIS NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”) is made as of
                                         (the “Effective Date”), by and between
LIBERTY GLOBAL, INC., a Delaware corporation (the “Company”), and the individual
whose name, address, and social security number appear on the signature page
hereto (the “Grantee”).
     The Company has adopted the Liberty Global, Inc. 2005 Nonemployee Director
Incentive Plan, as amended and restated (the “Plan”), which by this reference is
made a part hereof, for the benefit of eligible Nonemployee Directors of the
Company. Capitalized terms used and not otherwise defined herein will have the
meaning given to them in the Plan.
     Pursuant to the Plan, the Board has determined that it would be in the
interest of the Company and its stockholders to award an option to Grantee,
subject to the conditions and restrictions set forth herein and in the Plan, in
order to provide the Grantee additional remuneration for services rendered as a
Nonemployee Director and to increase the Grantee’s personal interest in the
continued success and progress of the Company.
     The Company and the Grantee therefore agree as follows:
     1. Definitions. The following terms, when used in this Agreement, have the
following meanings:
     “Annual Meeting Date” means the date on which the annual meeting of the
stockholders of the Company at which directors are elected in accordance with
Delaware law is held in any calendar year.
     “Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.
     “Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.
     “Company” has the meaning specified in the preamble to this Agreement.
     “Effective Date” has the meaning specified in the preamble to this
Agreement.
     “Exercise Price” means $           per share of LBTY___.
     “Grantee” has the meaning specified in the preamble to this Agreement.
     “Initial Vesting Date” means the date that is the later of (x) the six
month anniversary of Effective Date and (y) the Annual Meeting Date first
following the Effective Date.

 



--------------------------------------------------------------------------------



 



     “LBTY___” means the Series ___ common stock, par value $.01 per share, of
the Company.
     “Option” has the meaning specified in Section 2 of this Agreement.
     “Option Shares” has the meaning specified in Section 2 of this Agreement.
     “Plan” has the meaning specified in the recitals to this Agreement.
     “Required Withholding Amount” has the meaning specified in Section 5 of
this Agreement.
     “Term” has the meaning specified in Section 2 of this Agreement.
     “Third Party Administrator” means the company that has been selected by the
Company to maintain the database of the Plan and to provide related services,
including but not limited to equity grant information, transaction processing
and grantee interface.
     2. Grant of Option. Subject to the terms and conditions herein, pursuant to
the Plan, the Company grants to the Grantee an option (the “Option”) to purchase
from the Company the number of shares of LBTY___ set forth on the signature page
hereto (the “Option Shares”) at a purchase price per LBTY___ share equal to the
Exercise Price. The Option granted herein is a “Nonqualified Stock Option”. The
Option, to the extent it has become exercisable in accordance with Section 3,
will be exercisable in whole at any time or in part from time to time during the
period commencing on the Effective Date and expiring at the Close of Business on
________________ (the “Term”), subject to earlier termination as provided in
Section 7. The Exercise Price and number of Option Shares are subject to
adjustment pursuant to Section 10. No fractional shares of LBTY___ will be
issuable upon exercise of an Option, and the Grantee will receive, in lieu of
any fractional share of LBTY___ that the Grantee otherwise would receive upon
such exercise, cash equal to the fraction representing such fractional share
multiplied by the Fair Market Value of one share of LBTY___ as of the date on
which such exercise is considered to occur pursuant to Section 4.
     3. Conditions of Exercise. Unless otherwise determined by the Board in its
sole discretion, the Option will be exercisable only in accordance with the
conditions stated in this Section 3.
     (a) Except as otherwise provided in Section 10.1(b) of the Plan or in the
last sentence of this Section 3(a), the Option will not be exercisable until the
Initial Vesting Date and may be exercised thereafter only to the extent it has
become exercisable in accordance with the following schedule:

  (i)   On and after the Initial Vesting Date, the Option shall be exercisable
as to 33.34% of the Option Shares;     (ii)   On and after the second Annual
Meeting Date following the Effective Date, the Option shall be exercisable as to
66.67% of the Option Shares; and

2



--------------------------------------------------------------------------------



 



  (iii)   On and after the third Annual Meeting Date following the Effective
Date, the Option shall be exercisable as to 100% of the Option Shares.

[Please refer to the website of the Third Party Administrator for the specific
vesting schedule related to the exercisability of the Option (click on the
specific grant under the tab labeled “Grants/Award/Units”).]
Notwithstanding the foregoing, the Option will become exercisable in full on the
date of the Grantee’s termination of service as a Nonemployee Director if
(i) the Grantee’s service as a Nonemployee Director terminates by reason of
Disability or (ii) the Grantee dies while serving as a Nonemployee Director.
     (b) To the extent the Option becomes exercisable, the Option may be
exercised in whole or in part (at any time or from time to time, except as
otherwise provided herein) until expiration of the Term or earlier termination
thereof.
     (c) The Grantee acknowledges and agrees that the Board may, in its
discretion and as contemplated by Section 3.3 of the Plan, adopt rules and
regulations from time to time after the date hereof with respect to the exercise
of the Option and that the exercise by the Grantee of the Option will be subject
to the further condition that such exercise is made in accordance with all such
rules and regulations as the Board may determine are applicable thereto.
     4. Manner of Exercise. The Option will be considered exercised (as to the
number of Option Shares specified in the notice referred to in Section 4(a)
below) on the latest of (i) the date of exercise designated in the written
notice referred to in Section 4(a) below, (ii) if the date so designated is not
a Business Day, the first Business Day following such date or (iii) the earliest
Business Day by which the Company has received all of the following:
     (a) The Grantee has either (i) notified the Third Party Administrator of
the exercise (see Section 12), or (ii) submitted to the Company a properly
executed written notice of exercise, in such form as the Board may require,
containing such representations and warranties as the Board may require and
designating, among other things, the date of exercise and the number of Option
Shares to be purchased; and
     (b) Payment of the Exercise Price for each Option Share to be purchased in
any (or a combination) of the following forms: (i) cash, (ii) check,
(iii) delivery to the Company of whole shares of any series of Common Stock held
by the Grantee for more than six months, (A) duly endorsed for transfer,
(B) together with irrevocable instructions to transfer such stock or (C) by
delivery of evidence of transfer through the Depository Trust Company, (iv) the
delivery, together with a properly executed exercise notice, of irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds required to pay the Exercise Price (and, if applicable, the
Required Withholding Amount, as described in Section 5), and/or (v) any other
form of payment contemplated by the Plan, as the Board may permit; and
     (c) Any other documentation that the Board may reasonably require.

3



--------------------------------------------------------------------------------



 



     5. Withholding for Taxes. The Grantee acknowledges and agrees that the
Company will deduct from the shares of LBTY___ otherwise deliverable upon
exercise of the Option a number of shares of LBTY___ (valued at their Fair
Market Value on the date of exercise) that is equal to the amount, if any, of
all federal, state and local taxes required to be withheld by the Company upon
such exercise, as determined by the Company (the “Required Withholding Amount”).
If the Grantee elects to make payment of the Exercise Price by delivery of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds required to pay the Exercise Price, such
instructions may also include instructions to deliver the Required Withholding
Amount to the Company. In such case, the Company will notify the broker promptly
of the Board’s determination of the Required Withholding Amount.
     6. Payment or Delivery by the Company. As soon as practicable after receipt
of all items referred to in Section 4, and subject to the withholding referred
to in Section 5, the Company will deliver or cause to be delivered to or at the
direction of the Grantee (i) (a) a certificate representing the number of Option
Shares purchased upon exercise of the Option, (b) a statement of holdings
reflecting the number of Option Shares purchased upon exercise of the Option and
held for the benefit of Grantee in uncertificated form by a third party service
provider designated by the Company, or (c) a confirmation of deposit of the
number of Option Shares purchased upon exercise of the Option (including,
without limitation, any Option Shares deliverable following the completion of
the cashless exercise procedures described in Section 4(b) above) in book entry
form into the broker account designated by the Grantee, and (ii) any cash
payment to which the Grantee is entitled (a) in lieu of a fractional share of
LBTY___, as provided in Section 2 above, or (b) following the requested sale of
its Option Shares. Any delivery of shares of LBTY___ will be deemed effected for
all purposes when (i) (a) a certificate representing or statement of holdings
reflecting such shares has been delivered personally to the Grantee or, if
delivery is by mail, when the stock transfer agent of the Company has deposited
the certificate or statement of holdings in the United States mail, addressed to
the Grantee, or (b) confirmation of deposit into the designated broker’s account
of such shares, in written or electronic format, is first made available to
Grantee, and (ii) any cash payment will be deemed effected when a check from the
Company, payable to or at the direction of the Grantee and in the amount equal
to the amount of the cash payment, has been delivered personally to or at the
direction of the Grantee or deposited in the United States mail, addressed to
the Grantee or his or her nominee.
     7. Early Termination of Option. Unless otherwise determined by the Board in
its sole discretion, the Option will terminate, prior to the expiration of the
Term, at the time specified below:
     (a) Subject to Section 7(b), if the Grantee’s service as a Nonemployee
Director terminates other than (i) by the Company for cause or (ii) by reason of
death or Disability, then the Option will terminate at the Close of Business on
the first Business Day following the expiration of the one-year period which
began on the date of termination of the Grantee’s service. For purposes of this
Section 7, “cause” will have the meaning specified in Section 10.2(b) of the
Plan.
     (b) If the Grantee dies while serving as a Nonemployee Director, or prior
to the expiration of a period of time following termination of the Grantee’s
service during which

4



--------------------------------------------------------------------------------



 



the Option remains exercisable as provided in Section 7(a) or Section 7(c), as
applicable, the Option will terminate at the Close of Business on the first
Business Day following the expiration of the one-year period which began on the
date of the Grantee’s death.
     (c) Subject to Section 7(b), if the Grantee’s service as a Nonemployee
Director terminates by reason of Disability, then the Option will terminate at
the Close of Business on the first Business Day following the expiration of the
one-year period which began on the date of termination of the Grantee’s service.
     (d) If the Grantee’s service as a Nonemployee Director is terminated by the
Company for “cause” (as defined in Section 10.2(b) of the Plan), then the Option
will terminate immediately upon such termination of the Grantee’s service.
     In any event in which the Option remains exercisable for a period of time
following the date of termination of the Grantee’s service as a Nonemployee
Director as provided above, the Option may be exercised during such period of
time only to the extent the Option was exercisable as provided in Section 3
above on such date of termination of the Grantee’s service as a Nonemployee
Director. Notwithstanding any period of time referenced in this Section 7 or any
other provision of this Section 7 that may be construed to the contrary, the
Option will in any event terminate upon the expiration of the Term.
     8. Nontransferability. During the Grantee’s lifetime, the Option is not
transferable (voluntarily or involuntarily) other than pursuant to a Domestic
Relations Order and, except as otherwise required pursuant to a Domestic
Relations Order, is exercisable only by the Grantee or the Grantee’s court
appointed legal representative. The Grantee may designate a beneficiary or
beneficiaries to whom the Option will pass upon the Grantee’s death and may
change such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the Company on such form as may be prescribed
by the Board, provided that no such designation will be effective unless so
filed prior to the death of the Grantee. If no such designation is made or if
the designated beneficiary does not survive the Grantee’s death, the Option will
pass by will or the laws of descent and distribution. Following the Grantee’s
death, the Option, if otherwise exercisable, may be exercised by the person to
whom such right passes according to the foregoing and such person will be deemed
the Grantee for purposes of any applicable provisions of this Agreement.
     9. No Stockholder Rights. The Grantee will not, by reason of the Option
granted under this Agreement, be deemed for any purpose to be, or to have any of
the rights of, a stockholder of the Company with respect to any Option Shares,
nor will the existence of this Agreement affect in any way the right or power of
the Company or its stockholders to accomplish any corporate act, including,
without limitation, the acts referred to in Section 10.15 of the Plan.
     10. Adjustments. If the outstanding shares of LBTY___ are subdivided into a
greater number of shares (by stock dividend, stock split, reclassification or
otherwise) or are combined into a smaller number of shares (by reverse stock
split, reclassification or otherwise), or if the Board determines that any stock
dividend, extraordinary cash dividend, reclassification, recapitalization,
reorganization, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase any shares of LBTY___, or other similar corporate
event (including

5



--------------------------------------------------------------------------------



 



mergers or consolidations other than those which constitute Approved
Transactions, which shall be governed by Section 10.1(b) of the Plan) affects
shares of LBTY        such that an adjustment is required to preserve the
benefits or potential benefits intended to be made available under this
Agreement, then the Option will be subject to adjustment (including, without
limitation, as to the number of Option Shares and the Exercise Price per share )
in the sole discretion of the Board and in such manner as the Board may deem
equitable and appropriate in connection with the occurrence of any of the events
described in this Section 10 following the Effective Date; provided, however,
that such adjustment shall be made in a manner that complies with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and relevant authorities, to the extent applicable.
     11. Restrictions Imposed by Law. Without limiting the generality of
Section 10.7 of the Plan, the Grantee will not exercise the Option, and the
Company will not be obligated to make any cash payment or issue or cause to be
issued any shares of LBTY___, if counsel to the Company determines that such
exercise, payment or issuance would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
shares of LBTY___ are listed or quoted. The Company will in no event be
obligated to take any affirmative action in order to cause the exercise of the
Option or the resulting payment of cash or issuance of shares of LBTY___ to
comply with any such law, rule, regulation or agreement.
     12. Notice. Unless the Company notifies the Grantee in writing of a
different procedure:
     (a) any notice or other communication to the Company with respect to this
Agreement (other than a notice of exercise pursuant to Section 4 of this
Agreement) will be in writing and will be delivered personally or sent by United
States first class mail, postage prepaid, overnight courier, freight prepaid or
sent by facsimile and addressed as follows:
Liberty Global, Inc.
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: General Counsel
Fax: 303-220-6691
      (b) any notice of exercise pursuant to Section 4 will be made to the Third
Party Administrator, UBS Financial Services Inc., by telephone at
1-800-826-7014.
Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class mail, postage prepaid, to the Grantee’s address as listed in
the records of the Company on the Effective Date, unless the Company has
received written notification from the Grantee of a change of address.
     13. Amendment. Notwithstanding any other provision hereof, this Agreement
may be supplemented or amended from time to time as approved by the Board as
contemplated by the Plan. Without limiting the generality of the foregoing,
without the consent of the Grantee,

6



--------------------------------------------------------------------------------



 



     (a) this Agreement may be amended or supplemented from time to time as
approved by the Board (i) to cure any ambiguity or to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein, or (ii) to add to the covenants and agreements of the Company for the
benefit of the Grantee or surrender any right or power reserved to or conferred
upon the Company in this Agreement, subject to any required approval of the
Company’s stockholders and, provided, in each case, that such changes or
corrections will not adversely affect the rights of the Grantee with respect to
the Award evidenced hereby, or (iii) to reform the Award hereunder as
contemplated by Section 10.17 of the Plan or to exempt the Award made hereunder
from coverage under Section 409A, or (iv) to make such other changes as the
Company, upon advice of counsel, determines are necessary or advisable because
of the adoption or promulgation of, or change in or of the interpretation of,
any law or governmental rule or regulation, including any applicable federal or
state securities laws; and
     (b) subject to any required action by the Board or the stockholders of the
Company, the Option granted under this Agreement may be canceled by the Company
and a new Award made in substitution therefor, provided that the Award so
substituted will satisfy all of the requirements of the Plan as of the date such
new Award is made and no such action will adversely affect the Option to the
extent then exercisable.
     14. Status as Director. Nothing contained in this Agreement, and no action
of the Company or the Board with respect hereto, will confer or be construed to
confer on the Grantee any right to continue as a director of the Company or
interfere in any way with the right of the Company or its shareholders to
terminate the Grantee’s status as a director at any time, with or without cause.
     15. Nonalienation of Benefits. Except as provided in Section 8, (i) no
right or benefit under this Agreement will be subject to anticipation,
alienation, sale, assignment, hypothecation, pledge, exchange, transfer,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
hypothecate, pledge, exchange, transfer, encumber or charge the same will be
void, and (ii) no right or benefit hereunder will in any manner be liable for or
subject to the debts, contracts, liabilities or torts of the Grantee or other
person entitled to such benefits.
     16. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.
     17. Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto. The word “include” and all variations thereof are
used in an illustrative sense and not in a limiting sense. All decisions of the
Board upon questions regarding this Agreement will be conclusive. Unless
otherwise expressly stated herein, in the event of any inconsistency between the
terms of the Plan and this Agreement, the terms of the Plan will control. The
headings of the sections of this Agreement have been included for convenience of
reference only, are not to be considered a part hereof and will in no way modify
or restrict any of the terms or provisions hereof.

7



--------------------------------------------------------------------------------



 



     18. Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement.
     19. Rules by Board. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Board may adopt from time to time.
     20. Entire Agreement. This Agreement is in satisfaction of and in lieu of
all prior discussions and agreements, oral or written, between the Company and
the Grantee regarding the subject matter hereof. The Grantee and the Company
hereby declare and represent that no promise or agreement not herein expressed
has been made and that this Agreement contains the entire agreement between the
parties hereto with respect to the Award and replaces and makes null and void
any prior agreements between the Grantee and the Company regarding the Award.
This Agreement will be binding upon and inure to the benefit of the parties and
their respective heirs, successors and assigns.
     21. Grantee Acceptance. The Grantee will signify acceptance of the terms
and conditions of this Agreement by signing a hard copy of this Agreement in the
space provided below and returning a signed copy to the Company.

8



--------------------------------------------------------------------------------



 



Signature Block to Non-Qualified Stock Option Agreement (Series ___)
dated as of                                 between Liberty Global, Inc. and
Grantee

                      LIBERTY GLOBAL, INC.    
 
               
 
  By:                               Name: Elizabeth M. Markowski         Title:
Senior Vice President    
 
                    ACCEPTED:    
 
                              Grantee Name:           Address:              
Optionee ID:        
 
               

Grant No.                                         
Number of shares of LBTY___ as to which the Option is granted:
                                        

9